EXHIBIT 10.6

EMPLOYMENT AGREEMENT

THIS AGREEMENT made as of the 28th day of December 2006, by and between
UNIVERSAL STAINLESS & ALLOY PRODUCTS, INC., a Delaware corporation (the
“Company”), and KENNETH W. MATZ (the “Executive”).

WITNESSETH:

In consideration of the covenants and agreements herein contained, and intending
to be legally bound hereby, the Company and Executive agree as follows:

Article 1.—Employment

1.1. Employment. The Company agrees to employ Executive, and Executive agrees to
serve the Company, for the period stated in Article 2 hereof (the “Term of
Employment”) and upon the other terms and conditions herein provided.

1.2. Position and Responsibilities. The Company employs Executive, and Executive
agrees to serve as President of the Company and to accept such other
responsibilities as may be assigned to Executive by the Company from time to
time during the Term of Employment.

1.3. Duties. During the Term of Employment, Executive shall devote all of his
business time, attention, skill and efforts to the faithful performance of his
duties hereunder.

Article 2.—Term

The Term of Employment shall commence as of January 15, 2007 (the “Effective
Date”), and shall continue until December 31, 2008 (the “Initial Term”).
Thereafter, subject to the termination provisions of this Agreement, this
Agreement will be automatically extended for successive one year terms unless
either party provides written notice to the other party on or before October 31
of any year of his or its election not to extend the term of this Agreement.

Article 3.—Compensation

3.1. Salary. As compensation to the Executive for the performance of services
hereunder, the Company shall pay to the Executive a base salary (the “Salary”)
of TWO HUNDRED THIRTY FIVE THOUSAND DOLLARS ($235,000.00) per year. The Salary
payable to Executive shall be increased to TWO HUNDRED SIXTY THOUSAND DOLLARS
($260,000.00) per year effective August 1, 2007 and to TWO HUNDRED SEVENTY FIVE
THOUSAND DOLLARS ($275,000.00) per year on January 1, 2008. Installments of the
Salary shall be paid to the Executive in accordance with the standard procedure
of the Company, which at the present time is once every two weeks. During the
period of this Agreement, Executive’s salary shall be reviewed at least annually
and may be increased, but not decreased, if the Board of Directors of the
Company (the “Board”) acting after approval of the Compensation Committee (the
“Compensation Committee”), determines that an increase is appropriate on the
basis of the types of factors it generally takes into account in increasing the
salaries of employees similarly situated in the Company.

3.2. Reimbursement of Expenses. The Company will reimburse the Executive for
those customary and necessary business expenses incurred by him in the
performance of his duties and activities on behalf of the Company. Except as
provided in this Agreement, such expenses will be reimbursed only on
presentation by the Executive of appropriate documentation to substantiate such
expenses pursuant to the policies and procedures of the Company governing
reimbursement of business expenses to its executives.

3.3. Participation in Plans. The Executive shall be entitled to participate in
any life, medical, dental, health, hospitalization, travel, accident and/or
disability insurance plans and in any sick leave and/or salary continuation
plan, vacation (which shall not be less than three (3) weeks per year), holiday
pay, retirement or employee benefit plan or program generally offered by the
Company to its salaried employees. In addition, Executive shall be entitled to
participate in the variable incentive compensation plan and the perquisites
described on Schedule A attached hereto.

Article 4.—Termination of Employment

4.1. Definitions. For the purposes hereof:

(a) “Disability” shall be deemed to have occurred at the same time as the
Executive has been determined to be entitled to benefits under the Company’s
Long Term Disability Plan then in effect.



--------------------------------------------------------------------------------

(b) “Cause” shall mean any of the following: (i) Executive’s personal dishonesty
or willful misconduct; (ii) Executive’s willful violation of any law or material
rule or regulation, provided that such violation is demonstrably injurious to
the assets, operations or business prospects of the Company; (iii) the
conversion or embezzlement for the personal benefit of the Executive of
corporate funds or property or a material business opportunity of the Company;
(iv) the misuse by the Executive for his personal benefit of any trade secrets
or other information of the Company in violation of the provisions of Article 7
of this Agreement; or (v) Executive’s material breach of any other provision of
this Agreement which is not cured within thirty (30) days of receipt of notice
of such breach from Company.

(c) “Good Reason” shall, absent the Executive’s express written consent to such
action, mean the occurrence of any one of the following: (i) following a Change
of Control, the removal of the Executive as President of the Company (by reason
other than death, Disability or Cause); (ii) any breach by the Company of a
material obligation under this Agreement; (iii) a substantial alteration in the
nature or status of Executive’s duties and responsibilities that renders the
Executive’s position to be of substantially less responsibility or scope; (iv) a
reduction by the Company in the Executive’s Salary, except for proportional
across-the-board salary reductions similarly affecting all senior executives of
the Company; (v) the relocation of the principal executive offices of the
Company to a location outside the Greater Pittsburgh Metropolitan area or the
Company requiring the Executive to be based anywhere other than the Company’s
principal executive offices except for required travel on Company Business; or
(vi) any material reduction by the Company of the benefits, taken as a whole,
enjoyed by the Executive on the date of this Agreement under any savings, life
insurance, medical, health and accident, disability or other employee welfare
benefit plans or programs, including vacation programs, provided that this
paragraph (vi) shall not apply to any proportional across the board reduction or
action similarly affecting all senior executives of the Company.

Notwithstanding the foregoing, no event of “Good Reason” shall be deemed to have
occurred unless Executive provides to the Chief Executive Officer of the Company
written notice of the facts and circumstances which Executive believes
constitutes Good Reason under this Section 4.1(c) and such facts and
circumstances are not corrected or otherwise cured by the Company within thirty
(30) days of receipt thereof.

For purposes of this Agreement, a Change of Control shall be deemed to have
occurred on the earlier of (x) if, in any transaction or series of related
transactions consummated in a ninety day period, more than fifty percent
(50%) of the then outstanding voting common stock of the Company is sold to a
person or group; (y) a merger or consolidation of the Company and another entity
in which the Company is not the surviving corporation or in which more than
fifty percent(50%) of the equity ownership of the Company changes, or (z) the
sale of substantially all of the assets of the Company.

(d) “Notice of Termination” shall mean written notice which shall indicate the
specific termination or resignation provisions in this Agreement relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for such termination or resignation under the provision so
indicated and the Company shall submit to the Executive a certified statement
signed by the Chief Executive Officer of the Company approving such termination
in the case of a Termination by the Company for Cause or Without Cause.

(e) “Date of Termination” shall mean the date specified in the Notice of
Termination as the effective date the Executive’s employment is terminated for
any reason or the Executive’s effective date of resignation, which ever is
earlier.

Article 5.—Compensation Upon Termination

5.1. Death. If the Executive’s employment hereunder terminates by reason of his
death, his beneficiaries shall be entitled to receive from the Company such
amounts as are then provided pursuant to plans, programs or arrangements
currently in effect or as approved from time to time by the Board of Directors.

5.2. Disability. If the Executive’s employment hereunder terminates by reason of
his Disability, the Company shall pay to the Executive for a period of one
(1) month, an amount equal to 100% of his then monthly Salary and for a period
of five (5) months, an amount equal to sixty percent (60%) of his then monthly
Salary. Such disability payments shall be paid in accordance with the Company’s
ordinary payroll schedule. In addition, the Executive shall be entitled to
receive such amounts as are then provided pursuant to Company’s then existing
disability plans, programs or arrangements.

5.3. Cause. If the Executive’s employment hereunder is terminated by the Company
for Cause, the Company shall pay to the Executive his full base Salary through
the Date of Termination but at a rate no greater than that in effect at the time
Notice of Termination is given, and the Company shall have no further
obligations to the Executive under this Agreement.

5.4. By the Company Without Cause or by the Executive by Resignation for Good
Reason. If the Executive’s employment hereunder is terminated by the Company
without Cause or is terminated by the Executive pursuant to his resignation for
Good Reason, then the Executive shall be entitled to the benefits provided
below, which shall constitute complete satisfaction of the obligations of the
Company to the Executive under this Agreement:



--------------------------------------------------------------------------------

(a) The Company shall pay the Executive his full annual base Salary through the
Date of Termination at the rate in effect at the time Notice of Termination is
given.

(b) Subsequent to the Date of Termination, the Company shall pay as severance
pay to the Executive, a lump sum severance payment equal to the Executive’s full
base Salary at the rate then in effect for a period of twelve (12) months.

(c) The Company will provide health care benefits as provided prior to the Date
of Termination for the Executive and eligible dependents for a period of twelve
(12) months at no cost to the Executive. This period will not reduce the
eligible COBRA period.

(d) The Executive shall not be required to mitigate the amount of any payments
provided for in this Agreement by seeking other employment or otherwise, nor
shall the amount of any payment provided for in this Agreement be reduced by any
compensation earned by the Executive as the result of employment by another
employer, or otherwise.

(e) Notwithstanding any provisions herein to the contrary, the Executive shall
be entitled to receive all benefits to which the Executive is entitled under the
terms of any of the Company’s qualified employee benefit plans and any other
plan, program or arrangement relating to retirement or other benefits including,
without limitation, any employee stock ownership plan or any plan now in effect
which is established (with approval of the Board of Directors) as a supplement
to any of the aforenamed plans, except as otherwise provided in such plans as a
result of the Executive’s termination of employment.

Article 6.—Duties of Executive After Termination of Employment

6.1. Following any termination of Executive’s employment and for a period of
ninety (90) days thereafter, the Executive shall fully cooperate with the
Company in all matters relating to the winding up and orderly transfer of the
Executive’s work on behalf of the Company. Not later than the effective date of
any termination of the employment, the Executive will immediately deliver to the
Company any and all of the Company’s property of any kind or nature whatsoever
in the Executive’s possession, custody or control, including, without limitation
any and all Confidential Information as that term is defined in Section 7 of
this Agreement.

Article 7.—Confidential Information; Invention Assignment

7.1. Confidential Relationship. Executive understands and agrees that all
company manuals, company policies, marketing plans and surveys, product designs,
schematics, specifications and product location and installation data, formulae,
processes, methods, machines, compositions, customer information, ideas,
inventions, financial information and plans of the Company and all records,
correspondence, files, customer lists, data and other information pertaining to
or concerning the Company, its principals, vendors and customers (collectively
the “Confidential Information”) contain valuable confidential information that
is owned by the Company, and, therefore, that during the period of employment
hereunder and at all times thereafter, Executive shall not utilize such
Confidential Information for his own benefit or for the benefit of any person or
entity other than the Company, nor shall he divulge or communicate any such
Confidential Information to any person or entity without the express
authorization of the Company. The Executive agrees that, on the termination of
his employment, he will immediately surrender to the Company any and all
Confidential Information in his possession pertaining to the Company and its
business.

7.2. Assignment of Rights. All inventions, discoveries, designs, developments,
technology, computer programs, writings and reports that are made or conceived
of by the Executive in the course of his employment with the Company, whether or
not patentable or copyrightable, shall become and remain the sole property of
the Company without additional compensation to Executive. The Executive
recognizes that all such works shall be considered works-for-hire and hereby
transfers and assigns any right, title, copyright and interest that Executive
acquires in such works to the Company and will, from time to time, give the
Company all reasonable assistance, execute all papers and do all things that may
reasonably be required to protect and preserve the rights of the Company in such
works.

7.3. No Breach of Other Obligations. The Executive represents that, in the
course of performing services for the Company, he will not breach any agreement
he may have with others with respect to confidential information, and will not
bring to the Company or use in any way any materials or documents obtained from
others under an agreement of confidentiality.

Article 8.—Source of Payments

8.1. All payments provided for under this Agreement shall be paid in cash from
the general funds of the Company and no special or separate fund shall be
established and no other segregation of assets shall be made to assure payment.
No trust or fiduciary relationship with respect to payments shall be deemed
created hereby and, to the extent that any person acquires a right to receive
payments hereunder, such right shall be no greater than the rights of a general
creditor of the Company.



--------------------------------------------------------------------------------

Article 9.—Miscellaneous

9.1. Indulgences, Etc. Neither the failure nor any delay on the part of either
party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same or of any other right, remedy, power or privilege, nor shall any waiver
of any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence.

9.2. Notices. All notices or communications hereunder shall be in writing,
addressed as follows:

 

To the Company:

      

To the Executive:

Universal Stainless & Alloy Products, Inc.

     Kenneth W. Matz

600 Mayer Street

     7780 Sugarbush Lane

Bridgeville, PA 15017

     Gates Mills, OH 44040

Any such notice or communication shall be sent by certified or registered mail,
return receipt requested, postage prepaid, addressed as above (or to such other
address as such party may designate in writing from time to time), and the
actual date of receipt, as shown by the receipt therefor, shall determine the
time at which notice was given.

9.3. Assignment; Agreement. This Agreement shall be binding upon and inure to
the benefit of the heirs and personal representatives of the Executive and the
successors and assigns of the Company, but neither this Agreement nor any rights
hereunder shall be assignable or otherwise subject to hypothecation by the
Executive.

9.4. Entire Agreement; Amendment. This Agreement represents the entire agreement
of the parties with respect to the subject matter hereof. This Agreement may be
amended or any provision hereof waived at any time only by written agreement of
the parties hereto.

9.5. Governing Law. This Agreement and its validity, interpretation, performance
and enforcement shall be governed by the laws of the Commonwealth of
Pennsylvania, other than the conflict of laws provisions of such laws.

9.6. Severability. If, for any reason, any provision of this Agreement is held
invalid, such invalidity shall not affect any other provision of this Agreement
not held so invalid, and each such other provision shall to the full extent
consistent with law continue in full force and effect. If any provision of this
Agreement shall be held invalid in part, such invalidity shall in no way affect
the remainder of such provision that is not held so invalid, and the remainder
of such provision, together with all other provisions of this Agreement, shall
to the full extent consistent with law continue in full force and effect.

9.7. Headings. The Article and Section headings in this Agreement are for
convenience of reference only; they form no part of this Agreement and shall not
affect its interpretation.

9.8. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument.

IN WITNESS WHEREOF, the Company and the Executive have duly executed this
Agreement as of the day and year first written above.

 

UNIVERSAL STAINLESS & ALLOY PRODUCTS, INC.

By:

 

/S/ C. M. McAninch

Title:

  Pres. & CEO

EXECUTIVE

By:

 

/S/ Kenneth W. Matz



--------------------------------------------------------------------------------

Schedule A

Incentive Compensation And Perquisites

1. Incentive Compensation. Executive will be entitled to participate in the
Company’s variable incentive compensation plan. The maximum award under such
plan for the Executive shall be 100% of his annual base Salary. For calendar
year 2007, the minimum incentive compensation award for Executive shall be
$100,000.00. All payments under the variable incentive compensation plan shall
subject to the terms and conditions of variable incentive compensation plan.

2. Stock Options. Executive shall be granted 25,000 stock options pursuant to
the Company’s stock option plan. The exercise price of the stock options will be
the closing price of the Company’s common stock on the Effective Date. One third
of the stock options will vest on each of the first three anniversaries of the
Effective Date. All stock options shall be subject to the terms and conditions
of a separate stock option agreement to be entered into by Executive and the
Company.

3. Automobile. The Company shall provide the Executive with an automobile
allowance of $800.00 per month. The Company also shall reimburse the Executive
for normal operating expenses associated with his automobile such as gas, oil
and tires but excluding insurance.

4. Moving Expenses. A moving and relocation allowance will be provided as
follows: $65,000 to be paid in a lump sum upon Executive’s relocation to the
Greater Pittsburgh metropolitan area, and $35,000 to be paid to Executive on or
before January 31, 2007.

5. Club Membership. The Company shall pay the membership dues for Executive at
South Point Golf Club. Charges related to the use of the Club shall be the
responsibility of the Executive.